Title: From Alexander Hamilton to Thomas Parker, 1 June 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            New York June 1. 1799
          
          I have before me your letter of the 3 of May.
          The persons nominated for your Regimental Staff have been communicated to the Secy of War and I take it for granted will be confirmed.
          I intimated to you in my letter of the 3 of May, that the appointment of — person to fill — a substitute for Major Morgan waited for a declaration from of non acceptance on his part from him. It may be well for you to write to him on the subject and to transmit to me his reply.
          You are at liberty to adopt Leesburgh and Farquhar Court House if you prefer them I have already answered you on the subject of Shepherds Town.
          Mr. U Blue and Mr. J Stephens have been proposed to the Secretary of War as Cadets
          Col Stevens Agent for the War Department has been directed to forward to you a supply of Baron De Steubens Regulations & it is understood that a number of setts of the articles of War have been sent from the Department of War.
          Some other points in your letter have been answered in mine of the above mentioned date—
          With great consideration I am Sir Yr Obed S
          Col. Parker Winchester Virginia
        